Citation Nr: 1300662	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and social anxiety.

2.  Entitlement to service connection for acquired psychiatric disability, to include PTSD, major depressive disorder and social anxiety.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to February 1999.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a June 2011 Board video conference hearing.   A transcript is of record.  This matter was remanded in August 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions advising the Veteran of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f), asking the Veteran to provide information of all who had treated him for any psychiatric disorders, requesting Social Security Administration (SSA) records and furnishing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the Board's August 2011, the Veteran has been given a diagnosis of social anxiety disorder.  As a result, the Board has redescribed the issue accordingly.   



FINDINGS OF FACT

1.  Service connection for acquired psychiatric disability was denied by an August 2004 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to substantiate the claim for service connection for acquired psychiatric disability has been received since the August 2004 rating decision.

3.  Acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is acquired psychiatric disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied entitlement to service connection for acquired psychiatric disability became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the August 2004 denial of service connection for acquired psychiatric disability and the claim of service connection for acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  The RO provided the appellant with additional notice in August 2011, subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Kent v. Nicholson, 20 Vet. App. 1 (2006) advising him of the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for acquired psychiatric disability.   

The claim was subsequently readjudicated in a February 2012 supplemental statement of the case, following the provision of notice in August 2011.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, VA and private treatment records; reviewed his Virtual VA file; informed the Veteran in December 2011 that the SSA reported his records destroyed; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in February 2011; and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing in June 2011.  On a form received in March 2012, the Veteran informed the Board that he did not have any additional evidence to submit and indicated (by circling the appropriate statement) that he waived his right to have VA wait a minimum of 30 days before certifying his appeal to the Board, and requested that his case be forwarded to the Board immediately.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his agent have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

The claim of service connection for PTSD was denied by the RO in August 2004. The RO explained that the evidence did not show a confirmed diagnosis of PTSD, there was insufficient evidence to confirm that he was engaged in combat or was a prisoner of war, and there was no link between the claimed symptoms and a verified stressor.  The Veteran did not file a notice of disagreement, and that decision became final.  A request to reopen the claim was received in May 2009. 

Notably, during the course of the appeal, the RO reopened the claim and denied service connection based on the merits, as reflected in the April 2011 supplemental statement of the case.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  For purposes of this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2004 rating decision consisted of the Veteran's service treatment records, a September 2001 VA treatment record showing that the Veteran had anxiety/depression, and a June 2001 private treatment record from John W. Priddy, M.D, who diagnosed anxiety disorder with depression and infrequent associated psychosis, possible schizotypal.

Pertinent evidence received since the August 2004 rating decision includes a May 2003 private treatment record from Blue Ridge Behavioral Healthcare showing an impression of PTSD.  The Board finds that this new item of evidence relates to an unestablished fact necessary to substantiate the Veteran's claim as it shows a diagnosis of PTSD.  Additionally, the new evidence is neither cumulative and redundant of the evidence that was considered at the time of the August 2004 rating decision.  As new and material evidence has been received, the Board finds the claim of entitlement to service connection for acquired psychiatric disability is reopened.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

During the course of the appeal, the provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD were amended.  Specifically, an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service treatment records are silent for any complaints, treatments or diagnosis of acquired psychatiric disability.  On separation examination in November 1998, clinical evaluation of the Veteran's psychiatric status was normal.  There were no indications of PTSD, major depressive disorder or social anxiety.  In his contemporaneous medical history, the Veteran checked the appropriate boxes to deny a past/current history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.   

A June 2001 treatment record from Dr. Priddy shows progressive symptomatology over approximately a year with decreased energy, progressive mood swings and symptoms of anxiety.  After interviewing and examining the Veteran, Dr. Priddy diagnosed anxiety disorder with depression and infrequent associated psychosis, possible schizotypal.

An October 2001 private treatment record from Lewis-Gale Clinic Department of Psychological Medicine shows complaints of being "asleep all the time".  After being interviewed and examined, David W. Hartman, M.D. diagnosed possible major depression, single episode.  He stated that the Veteran seems to have suggestive symptoms for psychotic episodes while in the army, as well as lack of motivation and a detached feeling at the time of the examination.  He stated that they needed to look for early signs of chronic mental illness.  At the time of the appointment, Dr. Hartman suspected that the Veteran may be just experiencing possible major depression that would be treated aggressively.

A December 2001 VA treatment record shows that a year prior to the appointment, the Veteran started feeling very irritable, angry and agitated.  He found himself sleeping excessively.  He reported two to three periods of "day dream/visual hallucination" like when he was in Kuwait in 1995 in the desert.  He was given a diagnosis of possible major depression, single episode. 

A May 2003 private treatment record from Blue Ridge Behavioral Healthcare shows PTSD, major depressive disorder and alcohol abuse.  It was noted that the Veteran reported many symptoms originating since military service and reported carrying unexploded mortar rounds while stationed in Kuwait. Since that time, he reported feeling recurrent distressing recollection for the event, feeling as if the event was re-occurring, avoiding thoughts and feelings associated with the event, diminished participation in normal events, restricted range of affect, disturbed sleep, irritability and outbursts, and problems concentrating.  He also reported a history of heavy drinking while serving in the military but significant reduction since service. He reported drinking to relieve stress and as a coping mechanism, despite medical advice to the contrary while taking medications.

As noted above, post service treatment record from the VA show anxiety/depression.  In September 2001, it was noted that he was seen previously, but was uncomfortable sharing his problems.  He requested a psychiatric consultation. 

The Veteran was afforded a VA examination in February 2011.  After interviewing and examining the Veteran, and after reviewing the claims file, the VA examiner found that the DSM-IV stressor criteria for PTSD was not met and noted that the Veteran was stationed in Kuwait in 1997 (years after the war) and denied any traumatic experience or combat-related traumas.  While he complained of nightmares, he did not have upsetting intrusive memories of traumas.  He reported irritability, frustration and anger.  The VA examiner noted that a lot of the frustration pertains to the difficulties experienced with social anxiety.  Sleep and concentration were adequate.  The Veteran denied hyperstartle response and hypervigilance.  The VA examiner diagnosed alcohol dependence and social phobia (social anxiety disorder).  The VA examiner noted the Veteran's significant alcohol problem and social phobia, and did not find indications that they presented during service.  The VA examiner related the anxiety disorder to fear of embarrassment, judgment or negative evaluation from others, which created avoidance of a lot of public situations and panic symptoms.  

At the June 2011 Board videoconference hearing, the Veteran asserted that the VA examination is inadequate VA examiner failed to take account his reluctance to "open up".  However the Board notes the VA examiner did make the following notation: "Initially there seemed to be some underlying irritability, though he opened up more and became more friendly as the exam wore on."    

He also asserted that there was no evidence of seizures.  However, it appears to the Board that the VA examiner just mentioned how private treatment records reflect a suspicion that the Veteran may be experiencing a seizure-type phenomena.  The Veteran further asserted that he did not deny having depressive symptoms during the VA examination.  The Board notes that there is no indication that the VA examiner inadequately documented the medical history provided by the Veteran.  Nevertheless, the VA examiner did indicate that the reviewed the claims file (which would include records showing depressive disorder) prior to rendering a decision.  

The Board notes that the Veteran's stressor (carrying unexploded mortar rounds)
as reflected in the May 2003 Blue Ridge Health Care treatment record has not been verified.  In March 2010, he submitted documents showing that his 1997 taxable wages had been recomputed due to combat zone exclusion, leave and earnings statements showing hostile fire pay, letters showing an APO address and photographs in service.  He asserted that this is evidence that he had been stationed in a hostile area.  However, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat-related activities.  The VA examiner noted that the Veteran was stationed in Kuwait in 1997 (years after the war) and denied any traumatic experience or combat-related traumas.   Therefore, it would seem that under the circumstances it would be unreasonable to believe that there was fear of hostile military or terrorist activity.  Thus, 38 C.F.R. § 3.304(f) is not for application.

The Board acknowledges the Veteran's report in December 2001 of hallucinations in service, and the notation in a May 2003 treatment record from Blue Ridge Behavioral Healthcare that the Veteran had symptoms since service.  However, it appears to the Board that this is the examiner simply recording history provided by the Veteran.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, while the Veteran is competent to report symptoms, he is not competent to render a medical diagnosis and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also acknowledges Dr. Hartman's October 2001 opinion, which appears to be based on history provided by the Veteran.  However, the Board finds that the reports of continuity of symptomatology since service not credible.  If the Veteran had in fact had symptoms in service, it is reasonable to expect that he would have reported such to military personnel upon exiting service.  As he had reported recurrent back pain on a report of medical history prior to leaving service, one would expect that he would have confirmed a past/current history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble of any sort.  Instead, he checked the appropriate boxes to deny such symptoms.  The Veteran's current assertions are inconsistent with what he reported, or denied, at the time of separation.  Thus, the Board finds that the VA examination is more probative than Dr. Hartman's opinion (which is based on history provided by the Veteran that the Board does not find credible).

The Veteran asserts that he is being denied because of substance abuse.  However, as seen above, there were no indications of acquired psychiatric disorder in service, and the Veteran (who is competent to report such symptoms) denied symptoms upon exiting service.  Additionally, the Veteran has not reported any verifiable stressors and, according to the most credible medical evidence, does not have PTSD that meets the DSM-IV criteria.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability.  To this extent, the appeal is granted.

Entitlement to service connection for acquired psychiatric disability is not warranted.  To this extent, the appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


